UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 16-6114


RONALD MCCLARY,

                  Plaintiff - Appellant,

          v.

MICHAEL MUNNS; KELLY HARRIS, Dietitian,

                  Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Malcolm J. Howard,
Senior District Judge. (5:14-ct-03183-H)


Submitted:   May 26, 2016                     Decided:   June 1, 2016


Before TRAXLER, Chief Judge, and NIEMEYER and FLOYD, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Ronald McClary, Appellant Pro Se. Kari Russwurm Johnson, NORTH
CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Ronald     McClary     appeals    the     district   court’s       order     and

judgment      granting      summary     judgment    to     the     Appellees      and

dismissing      his   42    U.S.C.    § 1983    (2012)   complaint.         We   have

reviewed the record and find no reversible error.                    Accordingly,

we   affirm     for   the     reasons    stated    by    the     district      court.

McClary v. Munns, No. 5:14-ct-03183-H (E.D.N.C. Jan. 21, 2016).

We   dispense    with      oral   argument     because   the     facts   and     legal

contentions     are   adequately       presented   in    the     materials     before

this court and argument would not aid the decisional process.



                                                                            AFFIRMED




                                         2